ORDER
PER CURIAM.
Christi S. Fingal (Fingal) appeals from the decision of the Employment Security Commission (Commission) awarding unemployment benefits to Barbara Rankin, who voluntarily terminated her employment.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error are without merit. The order of the Commission is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).

. Commission's Motion to Dismiss with Suggestions and Exhibit is denied.